Citation Nr: 1712525	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, including service in the Persian Gulf.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Most recently, the Board remanded this case in July 2016 for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current gastrointestinal disabilities are related to his active service, including exposure to environmental hazards while serving in Southwest Asia.

The Veteran's Service Treatment Records (STRs) reflect treatment for abdominal pain and loose stool in July 1991 and loss of appetite and loose stool again in November 1992.  A July 1991 statement by Dr. W.A. B. in the Veteran's STRs stated:

Service Member subjected to Kuwaiti oil fire smoke during the total period of deployment to Southwest Asia in support of Operation Desert Storm.  As such member was exposed to heavy atmospheric smoke generated as a result of numerous oil well fires.  The likelihood and nature of any potential long term health hazard as a result of this exposure are unknown at this time.

VA treatment records from September 2011 indicat the Veteran reported having diarrhea and blood in his stool since 1996.
 
The Veteran has been afforded VA examinations in September 2011, February 2014, March 2015, October 2015, and, most recently, August 2016.  These examinations, inter alia, were to address whether the Veteran's gastrointestinal disabilities were related to his exposure to burning oil fields and other environmental hazards while serving in Southwest Asia in support of Operation Desert Shield and later Operation Desert Storm. 

In August 2016, the VA examiner opined that the Veteran's diagnosed acid reflux disorder and ulcerative colitis were not related to the exposure to burning oil fields and other environmental hazards during his service in the Southwest Asia.  In providing a rationale, the examiner simply stated that, "exposure to burning oil wells and to other environmental hazards in Southwest Asia are not the [sic] etiological or risk factors for ulcerative colitis or acid reflux disease."  The examiner did not discuss the Veteran's in-service treatment for gastrointestinal distress symptoms in 1991 and 1992, nor did the Veteran's reported medical history, detailed in the September 2011 VA examiner's report, of continued gastrointestinal distress symptoms post service.  The examiner did not go into any detail on the application of any accepted medical research to the specifics of the Veteran's medical history and current condition.

The Board finds that the July 2016 opinion is inadequate to determine whether the Veteran's gastrointestinal disabilities are related to service.  Accordingly, a remand is warranted for a VA opinion by a physician to address these deficiencies, and provide a rationale for the opinion reached, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained since June 2015.  See Sullivan v. McDonald, 815 F.3d 786, 793   (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since June 2015.

2.  Request an opinion from an appropriate specialist VA physician (a full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence).  The claims file must be reviewed in conjunction with the opinion.

The physician should first note each diagnosed gastrointestinal disorder.  
 
Then, for each identified disorder, the physician should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a result of in-service exposure to burning oil field smoke or other environmental hazards in Southwest Asia.

The physician should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.

The physician should also note that the Veteran's STRs show that he was treated for abdominal cramps and loose stool in July 1991 and loss of appetite and loose stool again in November 1992.


A clear rationale for all opinions and a discussion of both general medical principles and the specific facts of this case should be provided.

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained since the last supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

